 



Exhibit 10.1

 

AMENDED AND RESTATED LOAN AGREEMENT

 

This Amended and Restated Loan Agreement (this “Agreement”) is dated November
29, 2019 and is made and entered into by and among Hancock WHITNEY BANK, a
Mississippi state chartered bank (“Bank”), and 1347 PROPERTY INSURANCE HOLDINGS,
INC., a Delaware corporation (“Borrower”). This Agreement amends and restates in
its entirety that certain Loan Agreement dated August 20, 2019 among Bank and
Borrower (the “Prior Agreement”) pursuant to which Bank made a non-revolving
line of credit loan in the maximum principal amount of Seven Million Dollars
($7,000,000.00) (the “Existing Line of Credit”).

 

A. THE LOAN. Subject to the terms and conditions of this Agreement and provided
Borrower timely and completely performs all obligations in favor of Bank
contained in this Agreement and in any other agreement, whether now existing or
hereafter arising, Bank will increase the Existing Line of Credit by an
additional Ten Million Dollars ($10,000,000.00) (the “Line of Credit Increase”),
resulting in a NON-REVOLVING LINE OF CREDIT LOAN (collectively, the “Line of
Credit,” which term shall include all renewals, extensions or modifications
thereof) to Borrower in the maximum aggregate principal amount of Seventeen
Million Dollars ($17,000,000.00), bearing interest per annum at the rate or
rates provided in that certain Amended and Restated Commercial Note dated on or
about the date hereof (as further amended, modified, restated and/or
supplemented at any time or from time to time, the “Note”) in said principal sum
from Borrower in favor of Bank, from date of advance until paid, with all
principal and outstanding interest due and payable on the first to occur of (i)
the Closing (as defined and provided in the Equity Purchase Agreement (as
defined in Section D.(4) below)) and (ii) December 31, 2019 (the earliest of
such dates, the “Maturity Date”). The Line of Credit Increase will be drawn by
Borrower in a single advance, at any time during the period of time commencing
on the date hereof through and including the day preceding the Maturity Date.

 

B. EFFECT OF AGREEMENT AND DEFINITIONS. The promissory note or notes referenced
in Section A and any renewals, modifications or replacements for such note(s)
and any other notes that may from time to time be delivered by Borrower to Bank
are subject to the terms of this Agreement without further reference. “Loan”
shall collectively mean any and all loans made available to Borrower under
Section A of this Agreement (including without limitation the Existing Line of
Credit and the Line of Credit Increase) and all renewals, extensions or
modifications therefor as well as any other loans made available to Borrower by
Bank from time to time. “Loan Documents” shall mean this Agreement, any other
loan agreement(s), the promissory note(s) evidencing the Loan, any continuing
guaranty(ies) by Borrower, any security document(s) provided for in this
Agreement and any and all other documents by Borrower evidencing or securing the
obligations of Borrower to Bank, direct or contingent, due or to become due, now
existing or hereafter arising and any and all other documents evidencing or
securing the obligations of Borrower to Bank, including without limitation, all
agreements with respect to any swap, forward, future, or derivative transaction
or option or similar agreement involving, or settled by reference to, one or
more interest rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value. The Loan and all other obligations of
Borrower to Bank, direct or contingent, due or to become due, now existing or
hereafter arising, shall be secured by any security documents provided for in
this Agreement, any collateral set forth in any promissory note executed by
Borrower, and any other Loan Documents. “Generally Accepted Accounting
Principles” means Generally Accepted Accounting Principles as set forth in the
FASB Accounting Standards Codification as established and published by the
Financial Accounting Standards Board. Accounting principles are applied on a
“consistent basis” when the accounting principles applied in a current period
are comparable in all material respects to those accounting principles applied
in a preceding period.

 

C. USE OF PROCEEDS. The proceeds from the Loan will be used for the purposes of
providing short-term working capital to Borrower’s subsidiaries and other
general corporate purposes.

 

   

 

 

D. REPRESENTATIONS, WARRANTIES AND COVENANTS. Borrower represents, warrants and
covenants to Bank that:

 

  (1) Organization and Authorization. Borrower is an entity which is duly
organized, validly existing and, if a corporation, in good standing under
applicable laws. Borrower’s execution, delivery and performance of this
Agreement and all other documents delivered to Bank has been duly authorized and
does not violate Borrower’s articles of incorporation (or other governing
documents), material contracts or any applicable law or regulations. All
documents delivered to Bank are legal and binding obligations of Borrower who
executed same. Borrower shall not change Borrower’s jurisdiction of
organization, domicile, name, legal form, taxpayer identification number or
state organization or identification number or Borrower’s type or form of
organizational structure without providing Bank not less than thirty (30) days’
advance written notice thereof.         (2) Compliance with Tax and other Laws.
Borrower shall comply, and cause its subsidiaries to comply, with all laws that
are applicable to Borrower’s or any such subsidiary’s business activities,
including, without limitation, all laws regarding (i) the collection, payment
and deposit of employees’ income, unemployment, Social Security, sales and
excise taxes; (ii) the filing of returns and payment of taxes; (iii) pension
liabilities including ERISA requirements; (iv) environmental protection; and (v)
occupational safety and health.         (3) Financial Information. Borrower
shall furnish to Bank such financial and other information, including without
limitation, financial statements as and when reasonably requested by Bank. All
financial statements and financial information submitted to Bank in accordance
with this Agreement shall include, among other things, detailed information
regarding (i) any entities, such as corporations, partnerships, or limited
liability companies of which the Borrower is the majority owner and (ii) any
entities of which the Borrower is not the majority owner, but for which Borrower
is directly or contingently liable on debts or obligations of any kind incurred
by those entities. All financial statements or records submitted to Bank via
electronic means, including, without limitation by facsimile, open internet
communications or other telephonic or electronic methods, including, without
limitation, documents in Tagged Image Format Files (“TIFF”) or Portable Document
Format (“PDF”) shall be treated as originals, fully binding and with full legal
force and effect and the parties waive any rights they may have to object to
such treatment. The Bank may rely on all such records in good faith as complete
and accurate records produced or maintained by or on behalf of the party
submitting such records.         (4) Mergers, etc. Without the prior written
consent of Bank, Borrower shall not (a) be a party to a merger, or
consolidation, (b) acquire all or substantially all of the assets of another
entity, (c) sell, lease or transfer all, or substantially all, of Borrower’s
assets, except as provided in the Equity Purchase Agreement (as herein defined);
or (d) change Borrower’s jurisdiction of organization, domicile, name, legal
form or type or organizational structure or state organizational or taxpayer
identification number. Borrower shall not permit any material change to be made
in the character of Borrower’s business as carried on at the original date of
this Agreement. Borrower shall not purchase, retire or redeem any shares of its
capital stock without the prior written consent of Bank. “Equity Purchase
Agreement” shall mean that certain Equity Purchase Agreement dated February 25,
2019 by and among Fednat Holding Company, a Florida corporation, Borrower as
“Parent”, and Borrower’s subsidiaries Maison Managers, Inc., a Delaware
corporation, Maison Insurance Company, a Louisiana corporation, and Claimcor,
LLC, a Florida limited liability company.         (5) Indebtedness and Liens.
Other than obligations incurred in the ordinary course of business, Borrower
shall not create any additional obligations for borrowed money. Borrower shall
not mortgage or encumber any of Borrower’s assets or suffer any liens to exist
on any of Borrower’s assets without the prior written consent of Bank, other
than purchase money liens incurred in the ordinary course of business.

 

 Page 2 of 8 

 

 

  (6) Other Liabilities. (a) Borrower shall not lend to or guarantee, endorse or
otherwise become contingently liable in connection with the obligations, stock
or dividends of any person, firm or corporation, except as currently exists and
as reflected in the financial statements of Borrower as previously submitted to
Bank; (b) Borrower shall not default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
indenture, agreement or other instrument to which Borrower is a party (the
effect of which would materially adversely affect the business or properties of
Borrower); and (c) except as disclosed or referred to in the financial
statements furnished to Bank, there is no litigation, legal or administrative
proceeding, investigation or other action of any nature pending or, to the
knowledge of Borrower, threatened against or affecting Borrower which involves
the possibility of any judgment or liability not fully covered by insurance, and
which may materially and adversely affect the business or assets of Borrower or
Borrower’s ability to carry on business as now conducted.         (7)
Documentation. The Loan Documents shall be on the Bank’s standard forms, with
such modifications as may be required or agreed to by Bank, or on such other
forms as Bank may accept in its sole discretion. Upon the written request of
Bank, Borrower shall promptly and duly execute and deliver all such further
instruments and documents and take such further action as Bank may deem
necessary to obtain the full benefits of the Loan Documents.         (8)
[Intentionally Omitted].         (9) Collateral. As security for payment and
performance of Loan and any and all other obligations of Borrower to Bank under
the Loan Documents, whether direct or contingent, due or to become due, now
existing or hereafter arising, Borrower has granted to Bank a first priority
security interest in all of its right to receive the net proceeds of the Cash
Consideration (as defined in the Equity Purchase Agreement) pursuant to that
certain Collateral Assignment and Pledge of Proceeds Under Equity Purchase
Agreement dated as of August 20, 2019 (as amended, modified, restated and/or
supplemented, the “Collateral Assignment”) which Borrower shall reaffirm in
writing as of the date hereof. Borrower covenants and agrees with Bank that,
until such time as the Line of Credit has been indefeasibly paid in full and the
commitment of Bank thereunder irrevocably terminated, Borrower shall not give to
the Purchaser (as defined in the Equity Purchase Agreement) any instructions as
to payment of the Net Cash Proceeds (as defined in the Collateral Assignment)
contrary to those set forth in Section 3 of the Collateral Assignment, without
Bank’s prior written consent in its sole discretion.         (10) [Intentionally
Omitted].         (11) Setoff. If an event of Default shall have occurred and be
continuing, the Bank shall have the right to set off and apply against the
obligations in such manner as the Bank may determine, at any time and without
notice to the Borrower, any and all deposits (general or special, time or
demand, provisional or final) or other sums at any time credited by or owing
from the Bank, or any financial institution affiliate of Bank, to the Borrower
whether or not the Loan obligations are then due. As further security for the
Loan obligations, the Borrower hereby grants to the Bank a security interest in
all money, instruments, and other property of the Borrower now or hereafter held
by the Bank, or any financial institution affiliate of Bank, including, without
limitation, property held in safekeeping. In addition to the Bank’s right of
setoff and as further security for the Loan obligations, the Borrower hereby
grants to the Bank a security interest in all deposits (general or special, time
or demand, provisional or final) and other accounts of the Borrower now or
hereafter on deposit with or held by the Bank, or any financial institution
affiliate of Bank, and all other sums at any time credited by or owing from the
Bank, or any financial institution affiliate of Bank, to the Borrower. The
rights and remedies of the Bank hereunder are in addition to other rights and
remedies (including, without limitation, other rights of setoff) which the Bank
may have.

 

E. CONDITIONS PRECEDENT TO LOAN. Bank shall be obligated to make the Loan only
so long as: (i) all of the Loan Documents required by this Agreement have been
delivered to Bank, (ii) Borrower is current in the performance of all of the
other obligations of Borrower contained in the Loan Documents, (iii) no Default
and no event has occurred which, with the passage of time, would constitute a
Default, and (iv) no adverse material change in the financial condition of any
Borrower has occurred.

 

 Page 3 of 8 

 

 

F. DEFAULT. The occurrence of any of the following events constitute a default
hereunder (each, a “Default”): (i) the failure of Borrower to make any payment
on any Loan when due, (ii) the failure of Borrower to observe or perform
promptly when due any covenant, agreement or obligation under this Agreement or
under any of the other Loan Documents that has not been cured to the reasonable
satisfaction of Bank within thirty (30) days after receipt by Borrower of
written notice thereof from Bank or waived in writing by Bank; (iii) the
occurrence of any breach of or default under the Collateral Assignment; (iv) the
material inaccuracy at any time of any warranty, representation or statement
made to Bank by Borrower under this Agreement or the other Loan Documents; (v)
Borrower shall fail to discharge within a period of thirty (30) days after the
commencement of any attachment, sequestration or similar proceeding or
proceedings against any of its assets or properties; (vi) a final judgment for
the payment of money in excess of TWO HUNDRED FIFTY THOUSAND DOLLARS
($250,000.00) in the aggregate shall be entered by a court or courts against
Borrower and the same shall not be discharged or a stay of execution shall not
be procured, within thirty (30) days from the date of the entry thereof; (vii)
any Borrower shall fail to pay when due any principal of or any interest on any
other debt, or the maturity of such other debt shall have been accelerated;
(viii) the filing by or against Borrower of a proceeding under the United States
Bankruptcy Code or for any other relief afforded debtors or affecting rights of
creditors generally under the laws of any jurisdiction; (ix) any material
adverse change in the financial condition of Borrower or any material
discrepancy between the financial statement submitted by Borrower and the actual
financial condition of Borrower; (x) any statement, warranty or representation
made by Borrower to Bank proves to be untrue in any material respect when made;
and (xi) any discontinuance or termination by any Guarantor of its obligations
under any guaranty of any Loan. In the event of a Default, Bank, at its option,
shall have the right to exercise any and all of its rights and remedies under
the Loan Documents.

 

G. MISCELLANEOUS PROVISIONS. Borrower agrees to pay, on demand, all of the
costs, expenses and fees incurred in connection with the making or enforcement
of the Loan, including attorneys’ fees and appraisal fees. This Agreement is not
assignable by Borrower and no party other than Borrower is entitled to rely on
this Agreement. No condition or other term of this Agreement may be waived or
modified except by a writing signed by Borrower and Bank. This Agreement shall
supersede and replace any commitment letter between Bank and Borrower relating
to any Loan. If any provision of this Agreement shall be held to be legally
invalid or unenforceable by any court of competent jurisdiction, all remaining
provisions of this Agreement shall remain in full force and effect.

 

H. INDEMNIFICATION. THE BORROWER HEREBY INDEMNIFIES THE BANK AND EACH AFFILIATE
THEREOF AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS, AND
AGENTS FROM, AND HOLDS EACH OF THEM HARMLESS AGAINST, ANY AND ALL LOSSES,
LIABILITIES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS, DISBURSEMENTS, COSTS, AND
EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) TO WHICH ANY OF THEM MAY BECOME
SUBJECT WHICH DIRECTLY OR INDIRECTLY ARISE FROM OR RELATE TO (A) THE
NEGOTIATION, EXECUTION, DELIVERY, PERFORMANCE, ADMINISTRATION, OR ENFORCEMENT OF
ANY OF THE LOAN DOCUMENTS, (B) ANY OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN
DOCUMENTS, (C) ANY BREACH BY THE BORROWER OF ANY REPRESENTATION, WARRANTY,
COVENANT, OR OTHER AGREEMENT CONTAINED IN ANY OF THE LOAN DOCUMENTS, (D) THE
PRESENCE, RELEASE, THREATENED RELEASE, DISPOSAL, REMOVAL, OR CLEANUP OF ANY
HAZARDOUS MATERIAL LOCATED ON, ABOUT, WITHIN, OR AFFECTING ANY OF THE PROPERTIES
OR ASSETS OF THE BORROWER OR ANY SUBSIDIARY, OR (E) ANY INVESTIGATION,
LITIGATION, OR OTHER PROCEEDING, INCLUDING, WITHOUT LIMITATION, ANY THREATENED
INVESTIGATION, LITIGATION, OR OTHER PROCEEDING, RELATING TO ANY OF THE
FOREGOING. WITHOUT LIMITING ANY PROVISION OF THIS AGREEMENT OR OF ANY OTHER LOAN
DOCUMENT, IT IS THE EXPRESS INTENTION OF THE PARTIES HERETO THAT EACH PERSON TO
BE INDEMNIFIED UNDER THIS SECTION SHALL BE INDEMNIFIED FROM AND HELD HARMLESS
AGAINST ANY AND ALL LOSSES, LIABILITIES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS,
DISBURSEMENTS, COSTS, AND EXPENSES (INCLUDING ATTORNEYS’ FEES) ARISING OUT OF OR
RESULTING FROM THE SOLE OR CONTRIBUTORY NEGLIGENCE OF SUCH PERSON BUT NOT SUCH
PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

 Page 4 of 8 

 

 

I. LIMITATION OF LIABILITY. Neither the Bank nor any affiliate, officer,
director, employee, attorney, or agent of the Bank shall have any liability with
respect to, and the Borrower hereby waives, releases, and agrees not to sue any
of them upon, any claim for any special, indirect, incidental, or consequential
damages suffered or incurred by the Borrower in connection with, arising out of,
or in any way related to, this Agreement or any of the other Loan Documents, or
any of the transactions contemplated by this Agreement or any of the other Loan
Documents. The Borrower hereby waives, releases, and agrees not to sue the Bank
or any of the Bank’s affiliates, officers, directors, employees, attorneys, or
agents for punitive damages in respect of any claim in connection with, arising
out of, or in any way related to, this Agreement or any of the other Loan
Documents, or any of the transactions contemplated by this Agreement or any of
the other Loan Documents.

 

J. NO DUTY. All attorneys, accountants, appraisers, and other professional
persons and consultants retained by the Bank shall have the right to act
exclusively in the interest of the Bank and shall have no duty of disclosure,
duty of loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Borrower or any of the Borrower’s shareholders, to any
Borrower or to any other person.

 

K. BANK NOT FIDUCIARY. The relationship between the Borrower and the Bank is
solely that of debtor and creditor, and the Bank has no fiduciary or other
special relationship with the Borrower, and no term or condition of any of the
Loan Documents shall be construed so as to deem the relationship between the
Borrower and the Bank to be other than that of debtor and creditor.

 

L. EQUITABLE RELIEF. The Borrower recognizes that in the event the Borrower
fails to pay, perform, observe, or discharge any or all of its obligations to
the Bank, any remedy at law may prove to be inadequate relief to the Bank. The
Borrower therefore agrees that the Bank, if the Bank so requests, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving actual damages.

 

M. NO WAIVER; CUMULATIVE REMEDIES. No failure on the part of the Bank to
exercise and no delay in exercising, and no course of dealing with respect to,
any right, power, or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power, or
privilege under this Agreement preclude any other or further exercise thereof or
the exercise of any other right, power, or privilege. The rights and remedies
provided for in this Agreement and the other Loan Documents are cumulative and
not exclusive of any rights and remedies provided by law.

 

N. SUCCESSORS AND ASSIGNS. This Agreement is binding upon and shall inure to the
benefit of the Bank and the Borrower and their respective successors and
assigns, except that the Borrower may not assign or transfer any of its rights
or obligations under this Agreement without the prior written consent of the
Bank.

 

O. SURVIVAL. All representations and warranties made in this Agreement or any
other Loan Document or in any document, statement, or certificate furnished in
connection with this Agreement shall survive the execution and delivery of this
Agreement and the other Loan Documents and repayment of the Borrower’s
obligations to the Bank, and no investigation by the Bank or any closing shall
affect the representations and warranties or the right of the Bank to rely upon
them.

 

P. OFAC. Borrower (i) is not a person whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) does not engage in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
person in any manner violative of Section 2, or (iii) is not a person on the
list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Assets Control regulation or executive order.

 

Q. Patriot Act. The Bank hereby notifies Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies Borrower, which information includes the name
and address of such Person and other information that will allow such Bank to
identify such Person in accordance with the Patriot Act. Borrower shall provide
such information and take such other actions as are reasonably requested by the
Bank in order to assist the Bank in maintaining compliance with the Patriot Act.

 

 Page 5 of 8 

 

 

R. WAIVER OF JURY TRIAL. BANK AND BORROWER KNOWINGLY, VOLUNTARILY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHTS BORROWER MAY HAVE TO TRIAL BY JURY IN ANY LEGAL PROCEEDING BASED ON,
ARISING OUT OF, OR IN ANY WAY RELATED TO: THIS AGREEMENT; THE OBLIGATIONS; ANY
NOTES, LOAN AGREEMENTS, OR ANY OTHER LOAN DOCUMENT OR AGREEMENT EXECUTED OR
CONTEMPLATED TO BE EXECUTED IN CONNECTION WITH ANY OF THE OBLIGATIONS OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. THIS JURY WAIVER ALSO APPLIES
TO ANY CLAIM OR, COUNTERCLAIM, CAUSE OF ACTION OR DEMAND ARISING FROM OR RELATED
TO (I) ANY COURSE OF CONDUCT, COURSE OF DEALING, OR RELATIONSHIP OF BORROWER, OR
ANY OTHER PERSON WITH BANK OR ANY EMPLOYEE, OFFICER, DIRECTOR OR ASSIGNEE OF
BANK IN CONNECTION WITH THE OBLIGATIONS WITH BANK; OR (II) ANY STATEMENT
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PERSON BY OR ON BEHALF OF BANK TO
BORROWER, OR ANY OTHER PERSON IN CONNECTION WITH THE OBLIGATIONS REGARDLESS OF
WHETHER SUCH CAUSE OF ACTION ARISES BY CONTRACT, TORT OR OTHERWISE. BORROWER
HEREBY ACKNOWLEDGES THAT THIS WAIVER OF JURY TRIAL IS A MATERIAL INDUCEMENT TO
THE BANK IN EXTENDING CREDIT TO THE BORROWER, THAT THE BANK WOULD NOT HAVE
EXTENDED SUCH CREDIT WITHOUT THIS JURY TRIAL WAIVER, AND THAT BORROWER HAS BEEN
REPRESENTED BY AN ATTORNEY OR HAS HAD AN OPPORTUNITY TO CONSULT WITH AN ATTORNEY
IN CONNECTION WITH THIS JURY TRIAL WAIVER AND UNDERSTANDS THE LEGAL EFFECT OF
THIS WAIVER. BORROWER FURTHER CERTIFIES THAT NO PERSON HAS REPRESENTED TO IT,
EXPRESSLY OR OTHERWISE, THAT BANK OR ANY OTHER PERSON WOULD NOT, IN THE EVENT OF
A LEGAL PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER.

 

S. ENTIRE AGREEMENT; AMENDMENT; WAIVERS; NO NOVATION. This Agreement, the Note,
and the other Loan Documents referred to herein embody the final, entire
agreement among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and may not be contradicted or varied by
evidence of prior, contemporaneous, or subsequent oral agreements or discussions
of the parties hereto. There are no oral agreements among the parties hereto.
The provisions of this Agreement and the other Loan Documents to which the
Borrower is a party may be amended or waived only by an instrument in writing
signed by the parties hereto. This Agreement and the modifications made herein
are modifications to the Prior Agreement and nothing contained herein is
intended by the parties to be, nor shall anything herein be deemed or construed
to be, a novation of the Prior Agreement, the Existing Line of Credit or any
other Loan Document, nor shall anything herein affect the lien priority of any
collateral securing the Line of Credit.

 

T. MAXIMUM INTEREST RATE. No provision of this Agreement or any other Loan
Document shall require the payment or the collection of interest in excess of
the maximum amount permitted by applicable law. If any excess of interest in
such respect is hereby provided for, or shall be adjudicated to be so provided,
in any Loan Document or otherwise in connection with this loan transaction, the
provisions of this Section shall govern and prevail and neither the Borrower nor
the sureties, guarantors, successors, or assigns of the Borrower shall be
obligated to pay the excess amount of such interest or any other excess sum paid
for the use, forbearance, or detention of sums loaned pursuant hereto. In the
event the Bank ever receives, collects, or applies as interest any such sum,
such amount which would be in excess of the maximum amount permitted by
applicable law shall be applied as a payment and reduction of the principal of
the indebtedness evidenced by the Note or any other promissory note executed in
connection with the Loan; and, if the principal of the Note has been paid in
full, any remaining excess shall forthwith be paid to the Borrower. In
determining whether or not the interest paid or payable exceeds the Maximum
Rate, the Borrower and the Bank shall, to the extent permitted by applicable
law, (a) characterize any non-principal payment as an expense, fee, or premium
rather than as interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the entire contemplated term of
the indebtedness evidenced by the Note so that interest for the entire term does
not exceed the maximum rate allowed by applicable law, as it changes from time
to time.

 

 Page 6 of 8 

 

 

U. NOTICES. All notices and other communications provided for in this Agreement
and the other Loan Documents to which the Borrower is a party shall be given in
writing and made by telecopy or mailed by certified mail return receipt
requested, or delivered to the intended recipient at the “Address for Notices”
specified below its name on the signature pages hereof; or, as to any party at
such other address as shall be designated by such party in a notice to the other
party given in accordance with this section. Except as otherwise provided in
this Agreement, all such communications shall be deemed to have been duly given
when transmitted by telecopy, subject to mechanical confirmation of receipt, or
when personally delivered or, in the case of a mailed notice, when duly
deposited in the mails, in each case given or addressed as aforesaid.

 

V. GOVERNING LAW; VENUE; SERVICE OF PROCESS. This Agreement is made and
delivered in the State of Florida and shall be governed by and construed in
accordance with the laws thereof without reference to the conflicts of law
principles that would cause the application of the laws of another jurisdiction.
Borrower hereby irrevocably submits and consents to the exclusive personal
jurisdiction and venue of any state or federal court in Florida located in the
same judicial district as the office of Bank specified in the first paragraph of
this Agreement and agrees that all actions or proceedings arising directly,
indirectly or otherwise in connection with, out of, related to or from this
Agreement shall be litigated only in one of the foregoing described courts.
Borrower, for itself and its successors and its assigns, and for any person
claiming under or through any of them, hereby knowingly and voluntarily waives
any and all rights to have the jurisdiction and venue of any litigation arising
directly, indirectly or otherwise in connection with, out of, related to or from
this Agreement in any other court, and hereby knowingly and voluntarily waives
any and all rights to remove this action to, or to transfer, dismiss, or change
venue to, any other court. Borrower further acknowledges and agrees that neither
Bank nor any person acting on behalf of Bank has in any way agreed with or
represented to Borrower that the provisions of this paragraph have been waived
or will not be fully enforced by Bank. The Borrower agrees that service of
process upon it may be made by certified or registered mail, return receipt
requested, at its address specified or determined in accordance with the
provisions of the Notices section above. Nothing herein or in any of the other
Loan Documents shall affect the right of the Bank to serve process in any other
manner permitted by law or shall limit the right of the Bank to bring any action
or proceeding against the Borrower or with respect to any of its property in
courts in other jurisdictions.

 

W. COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

X. SEVERABILITY. Any provision of this Agreement held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Agreement and the effect thereof shall be confined to the
provision held to be invalid or illegal.

 

Y. SALE; ASSIGNMENT; PARTICIPATIONS. Borrower acknowledges that the Bank has the
right to sell, assign, transfer, negotiate, or grant participations in all or
any part of any Loan and any other Loan Documents, including, without
limitation, this Agreement, any promissory notes representing the Obligations,
and all Loan Documents, without notice to the undersigned and that the Bank may
disclose any documents and information which the Bank now has or later acquires
relating to the Borrower or any collateral in connection with such sale,
assignment, transfer, negotiation, or grant. Borrower agrees that the Bank may
provide information relating to the Loan and any other Loan Documents or
relating to Borrower to the Bank’s parent, affiliates, subsidiaries and service
providers.

 

Z. CONSTRUCTION. The Borrower and the Bank acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Loan Documents with its legal
counsel and that this Agreement and the other Loan Documents shall be construed
as if jointly drafted by the Borrower and the Bank.

 

AA. AGREEMENT REGARDING BANKRUPTCY AUTOMATIC STAY. In the event of the filing of
any voluntary or involuntary petition in bankruptcy by or against the Borrower,
the Borrower shall not assert or request any other party to assert that the
automatic stay provided in Bankruptcy Code § 362 shall operate or be interpreted
to stay, interdict, condition, reduce or inhibit the ability of the Bank to
enforce any rights it has or may come to have by virtue of this Agreement, the
Loan Documents, or any other rights the Bank has or may come to have against the
Borrower, or against the collateral securing the Line of Credit; further, in the
event of the filing of any voluntary or involuntary petition in bankruptcy by or
against the Borrower, the Borrower will not seek a supplemental stay or any
other relief, whether injunctive or otherwise, pursuant to Bankruptcy Code §
105, or any other provision of the Bankruptcy Code or applicable federal or
state law to stay, interdict, condition, reduce or inhibit the ability of the
Bank to enforce any rights it has or may come to have by virtue of this
Agreement, the loan documents, or applicable law against the Borrower or against
the collateral.

 

 Page 7 of 8 

 

 

  Bank:       Hancock whitney Bank         By: /s/ Kenneth C. Misemer   Name:
Kenneth C. Misemer   Title: Senior Vice President   Address for Notices: 2202
North Westshore Boulevard, Suite 150, Tampa, Florida 33607   Telephone No.:
(813) 998-2884   Attention: Kenneth C. Misemer, Senior Vice President      
BORROWER:         1347 PROPERTY INSURANCE HOLDINGS, INC. NOTICE OF
INDEMNIFICATION:     BORROWER HEREBY ACKNOWLEDGES By: /s/ John S. Hill AND
AGREES THAT THIS AGREEMENT Name: John S. Hill CONTAINS CERTAIN Title: Vice
President, Secretary and CFO INDEMNIFICATION PROVISIONS     PURSUANT TO SECTION
H HEREOF. Address for Notices:     4201 Congress Street, Suite 140    
Charlotte, NC 28209   Telephone No. : 727-709-8851   Attention: D. Kyle
Cerminara

 



INTERNAL USE ONLY

 

 



 



 Page 8 of 8 

 



 